DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 15, 2021 is acknowledged.  Claims 1-11, 23-25, 27, 28, and 32-37 are pending in the application.  Claims 12-22, 26, and 29-31 have been cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0021] and [0090], it is suggested to amend “hawthome” to “hawthorne”, “ginko” to “ginkgo”, and “goru” to “gotu” to correct the spelling of these terms.
Appropriate correction is required.

Claim Objections
Claims 6, 11, 28, and 32 are objected to because of the following informalities:  
In claim 6 at line 2 before “to”, it is suggested to amend the units of “kg/m3” to “kg/m3”.  
In claim 11 at line 5 after “rosehips”, it is suggested to amend “hawthome” to “hawthorne”, “ginko” to “ginkgo”, and “goru” to “gotu” to correct the spelling of these terms.
SEE ALSO claim 32, line 7.
Claim 28 has the improper status identifier of “Currently Amended” since no amendments have been made to the claim in comparison to the previous version of claim 28.  Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the composition of claim 3 comprising less than about 25% of particles having a mean particle size distribution of less than about 200 microns”. Since claim 3 recites “the composition of claim 1 formulated to have a mean particle size distribution ranging from about 200 microns to about 700 microns”, it is uncertain how the particles described in claim 4 have a mean particle size distribution of less than about 200 microns which is outside of the particle size distribution recited in claim 3.  Additionally, it is uncertain whether claim 4 refers to a maximum of about 25% of the particles have a mean particle size of less than about 200 microns.  Therefore, the scope of the claim is indefinite.
Claim 9 recites “the other of the at least two sugar alcohols comprises …maltitol” at lines 1-2, and this claim depends upon claim 1.  Since claim 1 recites “wherein one of the at least two sugar alcohols is maltitol” at lines 2-3, it is uncertain how the first and second sugar alcohol can both be maltitol as currently presented in claim 9.  Therefore, the scope of the claim is indefinite.
Claim 25 recites “a comestible product comprising the composition of claim 1 wherein the composition is present in an amount equivalent to an amount of table sugar utilized in an otherwise similar comestible product.”  It is unclear what is meant by the limitation “amount equivalent”.  It is uncertain if the “amount equivalent” refers to using the same quantity of the composition of claim 1 and the table sugar in the comestible products (e.g., 50 g of composition used in comestible product A and 50 g of table sugar used in comestible product B) OR using the sugar recipe equivalent of the composition of claim 1 in the comestible product (e.g., 45 g or about 42.5 g of composition at a sugar recipe equivalence of 0.90 or about 0.85, respectively (see claim 1, lines 12-13), in 
Claim 28 recites “the artificial sweetener comprises neotame, advantame, or combinations thereof”, and this claim depends upon claim 27.  It is uncertain how a combination of neotame and advantame can be present in the formulation since claim 27 recites “an artificial sweetener” which implies the presence of only one artificial sweetener.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 23-25, 27, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. US 20080268109 (hereinafter “Roman”).
With respect to claims 1, 9, 10, and 34-36, Roman teaches a sweetener composition comprising 26% to 75% or 36% to 85% by weight of one or more polyol(s) including maltitol (examples 1 and 2) as well as sorbitol, xylitol, erythritol, lactitol, and/or mannitol (claims 9 and 35), 0.0001% to 3.5% by weight of high intensity sweetener(s) (0.15% stevia-example 2 and 0.15% of lo han guo/monk fruit-example 1), and 10% to 80% by weight of a natural sweetener (such as D-tagtose/tagatose) (Abstract; and paragraphs [0003], [0006], [0017], [0029], [0033], [0034]-[0039], [0042]-[0045], and [0047]-[0051]).
The ranges of polyols, high intensity sweeteners (stevia and lo han guo/monk fruit), and natural sweetener (D-tagtose/tagatose) in Roman overlap the presently claimed ranges of at least two sugar alcohols, stevia, monk fruit, and tagatose.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re 
Roman also discloses the sweetener composition further comprises fiber(s) (rheology modifier) such as gums, hydrocolloids, mucilages, hemicellulose, cellulose, lignin, psyllium seed husk, beta-glucan, pectins, gum arabic, oat bran, locust bean gum, fructans, xanthan gum, fructooligosaccharides, oligosaccharides, polysaccharides, resistant starches, polydextrose, inulin, arabinogalactose, hydrolyzed guar gum, canthan, alginate, bet-glucans, tragacanth, and arabinoxylan (claim 10) (paragraphs [0017], [0033], and [0044]).  However, Roman does not expressly disclose the amount of fiber (rheology modifier).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Roman discloses the sweetener compositions minimizes the glycemic index of a food product, introduces natural fiber into the food product, produces a desired sweetness profile, and reduces the likelihood that the food product, when ingested, functions as a laxative (paragraphs [0003] and [0044]).  Given that it is well understood that these fiber(s) (rheology modifier) may cause a laxative effect when consumed in large amounts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of fiber (rheology modifier) through routine experimentation to obtain a sweetener composition of desirable nutritional qualities and sweetness profile while reducing the likelihood that the food product, when ingested, functions as a laxative.  “[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Roman also does not expressly disclose the sweetener composition has a glycemic index that is less than a sum of the glycemic index of each component of the sweetener composition, wherein the sum of the glycemic indexes accounts for the weight percent of each component of the sweetener composition (claim 1).  Absent any clear and convincing evidence to the contrary, this feature would naturally occur from said product since the combination of claimed sweeteners (at least two sugar alcohols/polyols including maltitol, stevia, monk fruit/lo han guo, and tagatose) and their respective quantities have been shown to be obvious in Roman, Roman teaches the sweetener-infused polyol composition (sweetener composition) is a polyol in which a sweetener or other component or composition is generally homogenously dispersed throughout the polyol (paragraphs [0017]-[0028] and [0047]), a sweetener composition that minimizes the glycemic index of a food product (paragraph [0003]), and adding a sweetener composition during the manufacture of a food product to achieve a desired sweetness profile in the food product for a polyol and associated sweetener(s) (the sweetener composition) of a desired glycemic index (paragraph [0006]), and the sweetener composition having a glycemic index that is less than a sum of the glycemic index of each component of the sweetener composition, wherein the sum of the glycemic indexes accounts for the weight percent of each component of the sweetener composition is an intended result of the claimed product.
With respect to the sugar recipe equivalence of the sweetener composition (claim 1-0.90 or about 0.85, claim 34-about 0.85, and claim 36-0.85), Roman teaches the 
Given that the sugar recipe equivalence is a function of the desired volume of sugar to be substituted, Roman teaches the desired quantity of polyol and sweetener(s) of the sweetener composition to provide an equivalent sweetness is determined by considering the % relative sweetness of the sweetener(s) and polyol(s) of the sweetener composition (paragraphs [0010] and [0014]), the ranges of polyols, high intensity sweeteners (stevia and lo han guo/monk fruit), and natural sweetener (D-tagtose/tagatose) in Roman overlap the presently claimed ranges of at least two sugar alcohols, stevia, monk fruit, and tagatose (paragraphs [0017], [0029], [0034]-[0038], and [0048]-[0051]), and Roman additionally teaches  when the food product is produced, instead of admixing fifty grams of sucrose, fifty grams of the sweetener particles are admixed. If, however, the relative sweetness of fifty grams of sweetener particles is more or less than the relative sweetness of fifty grams of sucrose, the quantity of Roman through routine experimentation with the expectation of successfully preparing a functional and desirable sweetening composition for food production. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding claims 6-8, Roman does not expressly disclose the apparent density (claim 6), compressibility index (claim 7), and Hausner ratio (claim 8) of the sweetener composition.  However, it is understood that these characteristics of the sweetener composition are generally a function of the combination of ingredients and quantities thereof, the processing of the ingredients, and desired end use.  Given that Roman teaches the sweetener infused polyol composition may be in liquid or solid form (paragraphs [0009] and [0047]), processing equipment used to prepare the sweetener composition may include drum crystallization, spray drying, extrusion, fluid bed dryer, dry blend/agglomeration, and block crystallization equipment (paragraphs [0017]-[0028]), and transporting the sweetener composition in bulk and producing the desired food product with the sweetener composition (paragraphs [0016], [0052], and [0053]), and the claimed ingredients and respective quantities have been shown to be obvious in view of Roman as disclosed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Roman, to adjust the quantities of the ingredients and select the appropriate processing equipment with the expectation of successfully preparing a functional sweetener product of desirable handling properties for transport and food preparation.
With respect to claims 23 and 24, Roman teaches a prebiotic and a nutritional supplement comprising the sweetener composition since Roman discloses the sweetener composition may comprise other ingredients including soluble, insoluble, and/or fermentable fiber(s), such as inulin, fructooligosaccharides, beta-glucans, resistant starch, etc., herbal extracts, and minerals and may be used to produce the desired food product (Abstract; and paragraphs [0003], [0009], [0011], [0016], [0017], [0033], and [0044]-[0045]).  
Regarding claim 25, Roman teaches a comestible product comprising the sweetener composition wherein the composition is present in an amount equivalent to an amount of table sugar utilized in an otherwise similar comestible product since Roman discloses when a weight of sweetener composition equivalent to the weight of sucrose is utilized in a food product, the sweetener composition is equivalent to within plus or minus five percent of the relative sweetness provided by an equivalent weight of sucrose, when the food product is produced, instead of admixing fifty grams of sucrose, fifty grams of the sweetener particles are admixed, and if the relative sweetness of fifty grams of sweetener particles is more or less than the relative sweetness of fifty grams of sucrose, the quantity of sweetener particles utilized can be adjusted to produce a sweetness equivalent to the sweetness of sucrose (paragraphs [0015]-[0017]).
Regarding claim 27, Roman
With respect to claim 32, Roman teaches a composition containing 40% of maltitol or other polyol(s), 59.10% of agave syrup or other sweetener(s),  water, and .15% of lo han guo (monk fruit) (Example 1, paragraph [0017]).  While the example does not expressly disclose the other polyol is erythritol, the other sweetener is tagatose instead of agave syrup, and the sweetener also consists of a rheology modifier, such as xanthan gum, and stevia extract, the claimed composition can be clearly envisaged from Roman since Roman discloses any desired polyol(s), such as maltitol and erythritol (one or more polyols), any natural sweetener, such as d-tagatose, any high potency sweetener(s), such as lo han guo (monk fruit) and stevia (stevioside/rebaudioside A), and any source of fiber(s) (rheology modifier), such as xanthan gum, may be used in the composition (paragraphs [0014], [0029], [0033], [0035]-[0039], [0043]-[0045], [0048], and [0050]).  Additionally, the ingredients in the claimed composition have been disclosed in Roman, and it would have been obvious to select the combination of erythritol, maltitol, monk fruit, a fiber (such as xanthan gum), stevia extract, tagatose, and water, in Roman since  the simple selection of the particular combination of polyol(s), natural sweetener(s), high potency sweetener(s), and fiber(s) (rheology modifier) in Roman is a matter of choice and does not provide a patentable feature over the prior art.

Claims 2-5 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. US 20080268109 (hereinafter “Roman”) as applied to claim 1 above, and in further view of Shigemura et al. US 20110195170 (hereinafter “Shigemura”).
With respect to claims 2-5 and 37, Roman, as disclosed above, teaches the claimed sweetener composition.  However, Roman does not expressly disclose the particle size distribution (claims 2-5) or mean granule size distribution (claim 37) of the sweetener composition.
Shigemura relates to a compositions comprising one or more sweeteners (such as maltitol, erythritol, and other sugar alcohol sweeteners, tagatose, stevia, lo han guo/monk fruit), and optionally, one or more carriers (such as gum arabic).  The composition can be in the form of particles or granules which are aggregates of particles.  The particles or granules may have average diameters in the range of about 200 µm to about 1000 µm (1 mm).  The particles can have any suitable particle size distribution, for example relatively large particles with small proportion of small particle.  The particle size distribution can be multimodal (paragraphs [0030]-[0034], [0049], [0050], [0052], and [0056]-[0059]).
Based upon the fact that Shigemura and Roman similarly teach compositions comprising similar ingredients, Roman teaches processing equipment used to prepare the sweetener composition may include drum crystallization, spray drying, extrusion, fluid bed dryer, dry blend/agglomeration, and block crystallization equipment (paragraphs [0017]-[0028]) as well as milling, fractioning, and classifying may be used in the process to yield particles of a desired size (paragraphs [0023]-[0026]), scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and the sweetener composition of Roman does not appear to be materially different from the claimed product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 11, 28, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. US 20080268109 (hereinafter “Roman”) as applied to claims 1 and 27 above, and in further view of Wonschik et al. WO 2012107205 (hereinafter “Wonschik”).
Regarding claims 11, 28, 32, and 33, Roman, as previously disclosed above, teaches the sweetener composition of claim 1, the formulation of claim 27, and a sweetener composition consisting of erythritol, maltitol, monk fruit (lo han guo), a rheology modifier (fiber such as xanthan gum), stevia extract, tagatose, and water (see paragraphs [0017], [0029], [0033], [0039], and [0044]-[0045]) (claims 32 and 33).  Roman also teaches utilizing synthetic sweeteners as well as flavors (paragraphs [0033] Roman does not expressly disclose the synthetic sweetener is neotame and/or advantame (claim 28) or the specifically claimed flavorings (claims 11, 32, and 33).
Wonschik discloses a sweetener composition comprising lo han guo (monk fruit), stevia, maltitol and other sugar alcohols, tagatose, and anti-caking and free-flow agents (rheology modifier).  The sweetener composition may also comprise advantame and/or neotame as well as natural flavorings such as almond, lemon, orange, lime, tangerine, mandarin, grapefruit, cherry, grape, pear, passion fruit, plum, pineapple, banana, apple, raspberry, aronia, peach, currant, black currant, blackberry, blueberry, pomegranate, strawberry, watermelon, mango, papaya, raspberry leaves, cola, green tea, oolong tea, tea, coffee, tomato, cabbage, celery, carrot, cocoa, and so forth (P4, L4-37; P6, L7-10; P21, L6-P22, L2; P23, L10-P24, L21; P43, L9-P45, L5; P45, L23-P46, L8; P47, L35-P48, L4; and P60, L35-P62, L2).
Based upon the fact that Wonschik and Roman similarly teach sweetener compositions comprising artificial sweetener and flavorings, Roman teaches any synthetic sweetener may be used (paragraph [0050]), and the simple selection of  particular flavoring(s) and artificial sweetener is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Wonschik, to select neotame and/or advantame as well as natural flavoring(s) in the sweetener composition of Roman based upon its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable sweetener composition and formulation.  The selection of a known material 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23-25 of copending Application No. 15291710 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Application no. 15291710 discloses a composition comprising: about 20 wt % to about 80 wt % maltitol, about 0.01 wt % to about 3 wt % stevia, about 0.05 wt % to about 20 wt % monk fruit, about 0.01 wt % to about 10 wt % a rheology modifier, and about 20 wt % to about 95 wt % tagatose (claim 1), the composition further comprises lactitol (second polyol, claim 23), the composition further comprises xanthan gum (claim 24), and the composition comprises a sugar recipe equivalence of about 1, about 0.95, about 0.90, or about 0.85 (claim 25).  Thus, Application no. 15291710 teaches the ingredients of the repressive sweetener composition of the current application and encompasses the claimed ranges of the ingredients and the sugar recipe equivalence of the repressive sweetener.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed January 15, 2021 have been fully considered, but they are not persuasive.
Applicant argues the present claims specify a sugar recipe equivalence of 0.90 (claim 1), about 0.85 (claim 34), or 0.85 (claim 36), none of which either abut or overlap with the inferred sugar recipe equivalence of 1.0 described by Roman.  Roman refers to  Roman describes a 1.0 ±5 % sugar recipe equivalence, but does not teach a sugar recipe equivalence that is outside the range of 0.95-1.05. As noted above, the present claims specify a sugar recipe equivalence of 0.90 (claim 1), about 0.85 (claim 34), or 0.85 (claim 36), none of which either abut or overlap with Roman's inferred sugar recipe equivalence range of 0.95-1.05 (P5-P7).  Applicant does not agree that sugar recipe equivalence is taught by Roman as a result effective variable, nor, as the Office appears to suggest, that Roman teaches any range of sugar recipe equivalence (P8-P9).  According to the Office, the sugar recipe equivalence of Roman may be more or less than that of sucrose, which is otherwise an unlimited range. According to the Office's own reasoning, Roman discloses sugar recipe equivalence in a very broad range, which counters its own argument of alleged obviousness. Thus, either Roman discloses a sugar recipe equivalence in a very broad range, which counters its own argument of alleged obviousness, or Roman at best discloses a sugar recipe equivalence of 0.95-1.05, as stated above, which is not the claimed sugar recipe equivalents (P10).
Examiner disagrees.  While Roman discloses to produce a relative sweetness of the sweetener composition that preferably is, when a weight of sweetener Roman is not limited to this disclosure since the reference also discloses if, however, the relative sweetness of fifty grams of sweetener particles is more or less than the relative sweetness of fifty grams of sucrose, the quantity of sweetener particles utilized can be adjusted to produce a sweetness equivalent to the sweetness of sucrose (paragraph [0016]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
As disclosed above, Roman also teaches the desired amount of sucrose utilized in the product is determined.  After a desired quantity of sucrose in a food product is determined, a determination is made of the proportion of sweetener(s) and polyol(s) necessary to provide an equivalent sweetness and to minimize the likelihood that the polyol in the food product will produce a laxation effect when the food product is consumed (paragraphs [0010] and [0014]).  Given that the sugar recipe equivalence is a function of the desired volume of sugar to be substituted, Roman teaches the desired quantity of polyol and sweetener(s) of the sweetener composition to provide an equivalent sweetness is determined by considering the % relative sweetness of the sweetener(s) and polyol(s) of the sweetener composition (paragraphs [0010] and [0014]), the ranges of polyols, high intensity sweeteners (stevia and lo han guo/monk fruit), and natural sweetener (D-tagtose/tagatose) in Roman overlap the presently Roman additionally teaches if the relative sweetness of fifty grams of sweetener particles is more or less than the relative sweetness of fifty grams of sucrose, the quantity of sweetener particles utilized can be adjusted to produce a sweetness equivalent to the sweetness of sucrose (paragraph [0016]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sugar recipe equivalence of the sweetener composition of Roman through routine experimentation with the expectation of successfully preparing a functional and desirable sweetening composition for food preparation. 
Applicant argues
Examiner disagrees.  Although Roman discloses it is preferred that the sweetener particles do not dissolve at all because when the particles do not dissolve, the infused agave syrup solids bound inside the sweetener particles is, along with the inulin that comprises part of the agave syrup solids, released simultaneously with the poly when the particles are dissolved in the mouth, throat, stomach, or intestinal tract of a person who has consumed the food product (emphasis added, paragraph [0016]), Roman is not limited to this disclosure since the reference also teaches the sweetener particles at least do not completely dissolve and sweeteners other than agave syrup, such as tagatose, can be used in the sweetener composition (paragraphs [0016], [0017], [0029], [0034]-[0038], and [0045]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Additionally, Shigemura, as disclosed above, is relied upon for the teaching of the mean granule size distribution (paragraphs [0030]-[0034], [0049], [0050], [0052], and [0056]-[0059]).  Given that Shigemura and Roman similarly teach compositions comprising similar ingredients, Roman teaches processing equipment used to prepare the sweetener composition may include drum crystallization, spray drying, extrusion, fluid bed dryer, dry blend/agglomeration, and block crystallization equipment (paragraphs [0017]-[0028]) as well as milling, fractioning, and classifying may be used in the process to yield particles of a desired size (paragraphs [0023]-[0026]), scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and the sweetener composition of Roman does not appear to be materially different from the claimed product, it would have been 
Applicant argues Roman does not teach the composition consists of erythritol, maltitol, monk fruit, xanthan gum, stevia extract, tagatose, water and at least one natural flavor, as specified in claim 33. By contrast, Roman requires a polyol and agave syrup, which naturally includes inulin. Although Roman may also include a high intensity sweetener, it must be admixed with the polyol and agave syrup (P7).  Wonschik does not teach the claimed sugar recipe equivalents or the claimed median granule size (P10).
Examiner disagrees.  Even though Roman discloses agave syrup is a preferred sweetener (emphasis added, paragraph [0012]), Roman is not limited to using agave syrup as the sweetener in the sweetening composition since the reference also teaches sweetener(s) other than agave syrup, including natural sweeteners such as tagatose, may be used to prepare the sweetener composition (paragraphs [0017], [0019], [0035]-[0038], and [0045]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  
As previously disclosed above, Roman also teaches a sweetener composition comprising maltitol or other polyol(s), agave syrup or other sweetener(s), water, and lo han guo (monk fruit) (Example 1, paragraph [0017]).  While the example does not Roman since Roman discloses one or more polyol(s) including any desired polyol(s), such as maltitol and erythritol, any natural sweetener, such as d-tagatose, any high potency sweetener(s), such as lo han guo (monk fruit) and stevia (stevioside/rebaudioside A), and any source of fiber(s) (rheology modifier), such as xanthan gum, may be used in the composition (paragraphs [0014], [0029], [0033], [0035]-[0039], [0043]-[0045], [0048], and [0050]).  Additionally, the ingredients in the claimed composition have been disclosed in Roman, and it would have been obvious to select the combination of erythritol, maltitol, monk fruit, a fiber (such as xanthan gum), stevia extract, tagatose, and water, in Roman since  the simple selection of the particular combination of polyol(s), natural sweetener(s), high potency sweetener(s), and fiber(s) (rheology modifier) in Roman is a matter of choice and does not provide a patentable feature over the prior art.  While Roman does not expressly disclose the sweetener composition contains at least one nature flavor, Wonschik is relied upon for this teaching as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793